                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL C. LAMPLEY and TERRI L.
 LAMPLEY,

              Plaintiffs,

       v.                                            Case No. 3:16-cv-00117-JPG-DGW

 FRANKLIN COUNTY, ILLINOIS, et al.,

              Defendants.

                             MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

      The parties have filed a joint stipulation of dismissal pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). (ECF No. 121.) Accordingly, the Court FINDS that this case is

DISMISSED WITH PREJUDICE. The Court DIRECTS the Clerk of Court to close this case.

IT IS SO ORDERED.

DATED: NOVEMBER 5, 2018

                                                  s/ J. Phil Gilbert
                                                  J. PHIL GILBERT
                                                  DISTRICT JUDGE
